DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Preliminary Amendment filed December 2, 2019. No claims have been amended. Claims 7-11 have been canceled. No claims have been added. Currently, claims 1-6 and 12 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 8, 2019 and May 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Instant Application, para. 0045, 0049).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara (US 5,978,442; published November 2, 1999).
Re claim 1, Kuwabara discloses an excitation source 23 configured to irradiate excitation rays for generating characteristic x-rays onto a prescribed irradiate excitation rays for generating characteristic x-rays onto a prescribed irradiation area of a sample S (col. 2, lines 49-56);
a diffraction member 8 provided to face the irradiation area (col. 3, lines 1-14);
a slit member 6 provided between the irradiation area and the diffraction member, the slit member having a slit extending parallel to the irradiation area and a prescribed surface of the diffraction member (col. 2, lines 59-65);
10 having a light incident surface in which a plurality of detection elements are arranged in a direction perpendicular to a longitudinal direction of the slit (col. 3, lines 7-12);
a first moving mechanism 11 configured to change an angle between the sample surface and the prescribed surface, and/or a distance between the sample surface and the prescribed surface by moving the diffraction member within a plane perpendicular to the longitudinal direction (col. 3, lines 1-14);
a second moving mechanism configured to position the x-ray linear sensor on a path of characteristic x-rays passed through the slit and diffracted by the prescribed surface by moving the linear sensor within a plane perpendicular to the longitudinal direction (col. 3, lines 1-15; col. 4, lines 9-14).
Re claim 2, Kuwabara et al. disclose wherein the first moving mechanism is provided with a rotation mechanism and a linear motion mechanism (col. 3, lines 5-14, rotational movement; col. 3, lines 15-25, linear movement).
Re claim 3, Kuwabara et al. disclose wherein the second moving mechanism is provided with a rotation mechanism and a linear motion mechanism (col. 3, lines 5-14, rotational movement; col. 3, lines 30-36, Figure 2, linear movement)
Re claim 4, Kuwabara et al. disclose wherein the diffraction member is selected from a plurality of diffraction members switchably and different in a diffractable x-ray wavelength range (col. 1, 19-30; col. 3, lines 1-14; col. 4, lines 9-15).
Re claim 5, Kuwabara et al. disclose wherein the x-ray linear sensor is selected from a plurality of x-ray linear sensors switchably and different in a detectable x-ray wavelength range (col. 1, 19-30; col. 3, lines 1-14; col. 4, lines 9-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 5,978,442; published November 2, 1999) in view of Ozawa et al. (US 2011/0268252; published November 3, 2011).
Re claim 6, Kuwabara discloses the limitations of claim 1, as mentioned above. However, the reference is silent with regards to the dimensionality of the detector, thereby allowing for that which is well known in the art. In a similar field of endeavour, Ozawa et al. disclose that the detectors in x-ray spectrometers are conventionally two-dimensional (para. 0002, 0050) in order to detect the dispersed radiation. One of ordinary skill in the art would have been motivated to implement a two dimensional detector, as taught by Ozawa et al., in the apparatus of Kuwabara in order to detect the dispersed radiation so to perform analysis on a given sample.




Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 12, the prior art of record does not teach the claimed x-ray spectrometer in which a goniometer style detector is coupled with a second optical path comprising a parallel slit member, concave diffraction member, and x-ray detector. This second optical path is disclosed to be an energy dispersive measurement (para. 0082), as contrasted with the wavelength dispersive measurement done by the configuration described in claim 1. Kuwabara provide for both energy and wavelength dispersive measurements by providing a first detector coupled to the diffractive element and a second detector that is not coupled to any diffractive optical element (Figure 1). Similarly, Nagatsuku et al. (US 4,988,873) teach away from the claimed limitation in which the energy dispersive optical path in the x-ray spectrometer does not comprise a concave diffraction member (Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0229118 and US 4,852,135 disclose multichannel x-ray spectrometers.
US 5,745,543 disclose an x-ray analysis device configured for diffraction and fluorescence measurement.
US 5,406,608 discloses an x-ray spectrometer with a goniometer arrangement for the detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896